Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim is directed to an abstract idea without significantly more.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea of itself; and mathematical relationships/formulas.  
In the instant case, the claims 1-20, claim a method and system for determining a route for a subject vehicle, the method comprises steps of (e.g. claim 1)  “identifying a first observer …”;  “identifying a second observer …“; “obtaining the first locations …”; “applying elevation data … “; “determining a first field-of-view (FOV) …”; and “determining a route for the subject vehicle  ...” are directed 
Step 2A-Prong 1 (judicial exception recited is YES) since the claimed language encompasses the user thinking which falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recites an abstract idea.  
Step 2A-Prong 2 (Practical Application is NO) since the claim cites one interface, and memory, and processor which do not integrate on practicing the abstract idea.  Thus, the claims do not include limitations that are significantly more than the abstract idea because the claims do not include an improvement to another technology or technical field, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B (Inventive Concept is NO) since the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using interface, and memory, and processor apply ingthe exception using generic computer component which cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohn-Rich (20160210863).
With regard to claims 1, 8 & 14, Kohn-Rich discloses a method and system for determining a route for a subject vehicle, the system comprising: 
at least one interface configured to receive data (bus 2205 receives data from communication device, sensors, and etc., see at least [0127]-[0129]+); 
a memory in communication with the at least one interface; and a processor in communication with the at least one interface and the memory (memory 2215 & processors 2210, see at least Fig.22), wherein the processor is configured to: 
identifying a first and a second observers, wherein the observers having a first and second locations, and  being within a target area, and comprising a plurality of grid squares (Sensors such as laser/radar sense obstacles within specific area, see at least [0072]+) ;
obtaining the first location and the second location based on the observations (obtaining local start points and local target point, see at least Fig.4,  [0075]+).
apply elevation data to a plurality of grid squares within a target area (the terrain is used containing attitude information such as an elevation type of representation, see at least [0074]+); 
based on the elevation data, determine a 1st and 2nd  FOVs for the subject vehicle based on the elevation data, wherein the FOVs includes one or more of the 
determine a route from a first location to a second location within the target area that minimizes an amount of the route within the running grids of the subject vehicle (see at least [0075]-[0080]+).

With regard to claims 6, 9 & 17, Kohn-Rich teaches that the processor is further configured to: determine, for each grid square of the plurality of grid squares within the target area, a set of interposed grid squares that are located between the grid square and a target grid square (see at least [0075]-[0076]).  

With regard to claims 5, 10 & 16, Kohn-Rich teaches applying the elevation data further comprises including at least one of: elevation data associated with terrain within the target area, or a height of the subject vehicle (see at least [0073]+).
  
With regard to claim 7, 11 & 18, Kohn-Rich teaches applying the elevation data further comprises: applying the elevation data to one or more sets of interposed grid squares that are located between a location of an observer and a target grid square; and based on the applied elevation data, the processor is configured to determine whether the target grid square is visible to the observer (see at least [0075]-[0078]+).  



With regard to claims 4, 13 & 19, Kohn-Rich teaches the FOV is determined from real-time data (see at least [0075]+).

With regard to claim 15, Kohn-Rich teaches determining the route including avoidning an area within FOC of the one or more observers, minimizing at least one of a time or distance within the FOC of the one or more observers, minimizing a cross-sectional area of the subject vehicle, minimizing a combined area of the FOC of the one or more observers along the route or minimizing a FOC of the subject vehicle along the route (see at least [0073]-[0078].

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ben TZVI (20110052042) discloses a system for projecting a location based elements over a head up display.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/           Primary Examiner, Art Unit 3662